19-50900-cag Doc#221 Filed 08/23/19 Entered 08/23/19 09:20:51 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 23, 2019.

                                                             ________________________________________
                                                                        CRAIG A. GARGOTTA
                                                                UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

    IN RE                                              §
    LEGENDARY FIELD EXHIBITIONS, LLC,                  §   CASE NO. 19-50900-CAG
    et al.                                             §
           DEBTORS.                                    §   Chapter 7

           ORDER GRANTING SILICON VALLEY BANK’S MOTION FOR RELIEF
             FROM THE AUTOMATIC STAY TO DEBIT DEPOSIT ACCOUNTS

           On August 12, 2019, the Court conducted a hearing on the Motion for Relief from the

   Automatic Stay to Debit Direct Deposit Accounts (the “Motion”) filed by Silicon Valley Bank (the

   “Bank”). The duly appointed chapter 7 trustee (the “Trustee”) and counsel for the Bank appeared

   at the hearing. After considering the Motion, any responses thereto, and based upon the record in

   this case, and sufficient cause appearing therefore, and for the reasons set forth on the record at

   the hearing, the Court is of the opinion that the Motion should be approved and the following order

   should be entered.




                                                   1

   23640471v.2 218803/00509
19-50900-cag Doc#221 Filed 08/23/19 Entered 08/23/19 09:20:51 Main Document Pg 2 of 3



           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

           1.       The Motion is hereby granted as set forth herein.

           2.       As of the date of entry of this order on the docket, the automatic stay of 11 U.S.C.

   § 362 is hereby modified to allow the Bank to debit the cash collateral held in the Collateral

   Accounts (as defined in the Motion) and apply such funds to the outstanding balance of the

   Debtors’ obligations to the Bank under the Bank Services Agreements in full satisfaction of the

   Bank’s Secured Claim (as set forth in the Motion), except as set forth herein with respect to the

   portion of the Secured Claim that relates to attorneys’ fees.

           3.       With respect to the portion of the Secured Claim relating to attorneys’ fees, counsel

   to the Bank shall file a short statement on the docket in this case that sets forth the amount of fees

   incurred, accompanied by reasonably detailed invoices (subject to redaction of attorney-client and

   work product, or other, privileged information) (a “Fee Request”). The Bank shall serve the Fee

   Request only upon the Trustee and the Office of the United States Trustee (the “UST”).

           4.       Any objections by the Trustee or the UST to the Fee Request shall be filed on or

   before seven (7) days following the date of service of the Fee Request upon the Trustee and the

   UST. After the expiration of the 7-day objection period, the Court will consider the Fee Request

   with respect to any disputed amounts the subject of a filed objection. Any fees and expenses that

   are not the subject of a filed objection may be promptly debited from the Collateral Accounts by

   the Bank after the expiration of the 7-day objection period. Within seven (7) days of entry of an

   order by the Court regarding the Fee Request, and following the Bank’s final debit of funds from

   the Collateral Accounts, the Bank shall turn over any remaining balance of funds held in the

   Collateral Accounts to the Trustee.




                                                      2

   23640471v.2 218803/00509
19-50900-cag Doc#221 Filed 08/23/19 Entered 08/23/19 09:20:51 Main Document Pg 3 of 3



           5.       The automatic stay of 11 U.S.C. § 362 is further modified to permit the Bank to

   close the Collateral Accounts, and terminate the Bank Services Agreements (as such terms are

   defined in the Motion), except for obligations of the Bank Services Agreements that expressly

   survive the termination thereof.

           6.       The fourteen (14) day stay provided for under Rule 4001(a)(3) of the Federal Rules

   of Bankruptcy Procedure shall not apply to this Order, which is immediately effective upon its

   entry on the docket in this bankruptcy case.

                                                        ###

   Order Prepared By:

   Jennifer F. Wertz
   JACKSON WALKER L.L.P.
   100 Congress Ave., Suite 1100
   Austin, Texas 78701
   (512) 236-2247
   Email: jwertz@jw.com




                                                    3

   23640471v.2 218803/00509
